DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Claim Objections
Claims 2-20 are objected to because of the following informalities: 
Claims 2-12 and 14-20: Applicant is respectfully advised to provide a comma at the end of each preamble.
Claims 2 and 14: Applicant is respectfully advised to amend the claim to provide subject/verb agreement (i.e., wherein the chemical is a volatile organic compound[[s]] (VOC[[s]])).
Claim 8: Applicant is respectfully advised to amend “configured to indicate whether to replace the passenger cabin air filter based on a difference . . .  that is greater” to improve grammar and clarity.
Claim 13: Line 11 recites, “allow the blower to air from within the passenger cabin.” These limitations appear to be a misstatement of “allow the blower to draw air from within the passenger cabin.” See [0036].
Claim 18: Applicant is respectfully advised to amend “in response to receipt of a user input” to improve grammar.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7: The claim recites, “based on the second amount of the chemical in the air measured by the olfaction sensor.” The “olfaction sensor” appears to be a reference to claim 1, line 6. However, “the second amount” appears to reference “a second olfaction sensor” (claim 7, lines 1-2). Therefore, the intended sensor is unclear. For the purposes of examination only, claim 7 will be interpreted as reciting, “based on the second amount of the chemical in the air measured by the second olfaction sensor.”
Claim 10: The claim recites, “the filter module configured to replace the passenger cabin air filter.” The claim depends from claim 1, which recites, “a filter module configured to determine and indicate whether to replace the passenger cabin air filter.” Because claim 1 does not recite a “filter module configured to replace the passenger cabin air filter,” these limitations lack sufficient antecedent basis. For the purposes of examination only, the claim will be interpreted as referencing “the filter module” so that the antecedent is clear.
Claims 11-12 are rejected upon the same basis as claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites, “wherein the filter module is configured to indicate to replace the passenger cabin air filter when at least one of: the difference is greater than a predetermined amount; and a magnitude of the difference is greater than the predetermined amount.” The claim depends from claim 8, which recites, “wherein the filter module is configured to indicate whether to replace the passenger cabin air filter based on a difference between the amount and the second amount is greater than a predetermined amount.” Thus, claim 9 has a scope which is broader than claim 8, so claim 9 fails to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre et al. (US 6,206,775 B1, hereinafter “Lemaitre”) in view of Jin et al. (CN107485934A, hereinafter “Jin”).
Regarding claim 1, Lemaitre discloses a heating and/or air conditioning device 10 mounted within a motor vehicle (Fig. 1; col. 2, line 66 through col. 3, line 1) (i.e., a vehicle system; a heating, ventilation, and air conditioning (HVAC) system) including: 
a blower 28 for feeding air to a passenger compartment through an air filter 40 (col. 3, lines 27, 30-31, 42) (i.e., a passenger cabin air filter; and a blower configured to draw air through the passenger cabin air filter and blow air into a passenger cabin of a vehicle); and
a pollution sensor 42 (col. 3, lines 46-47) for detecting the presence of pollutants, for example carbon monoxide (CO), contained in previously filtered external air flow (col. 3, lines 53-56) as it passes as external air AE through a duct (Fig. 1; col. 3, lines 48-50) (i.e., an olfaction sensor configured to measure an amount of a chemical in air in a duct of the HVAC system downstream of the passenger cabin air filter).
However, Lemaitre does not explicitly disclose a filter module configured to determine and indicate whether to replace the passenger cabin air filter based on the amount of the chemical in the air measured by the olfaction sensor.
Jin discloses a system for reminding a user to replace a filter element based on monitoring of the condition of the filter element in real time (p. 1/3, “Summary”). Jin teaches a calculation or comparison  module that receives transmitted detection content from pollutant sensors and gives an alarm (p. 2/3, top: “The system and the method for reminding”; bottom: “The dust sensor, the PM2.5 sensor”) (i.e., a filter module configured to determine and indicate whether to replace the passenger cabin air filter) based on whether detection results are greater than a threshold value (p. 2/3, “When the result”; p. 3/3, “When there are two or more”) (i.e., based on the amount of the chemical in the air measured by the olfaction sensor).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre by providing a filter module configured to determine and indicate whether to replace the passenger cabin air filter based on the amount of the chemical in the air measured by the olfaction sensor as taught by Jin because such a filter or calculation module can be used for reminding a user to replace a filter element based on monitoring of the condition of the filter element in real time (Jin, p. 1/3, “Summary”).

Regarding claim 3, Jin teaches the measurement of PM2.5 dust (p. 2/3, “When the result”) (i.e., the chemical is particulate matter).

Regarding claim 5, Jin teaches that the user is reminded by the comparison/calculation module to replace a filter element by an alarm that is given when a detected result for a pollutant exceeds a threshold (p. 2/3, top through para. “The system and the method”) (i.e., the filter module is configured to indicate to replace the passenger cabin air filter when the amount of the chemical in the air measured by the olfaction sensor is greater than a predetermined amount). 

Regarding claim 10, Jin teaches that the alarm may be a flashing light alarm (p. 3/3, “When there are”) (i.e., an alert module configured to illuminate a visual indicator to replace the passenger cabin air filter in response to an indication by the filter module configured to replace the passenger cabin air filter). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Jin, as applied to claim 1 above, and further in view of Delin (US 2020/0179857 A1).
Lemaitre in view of Jin does not explicitly disclose that the chemical is a volatile organic compound (VOC).
Delin discloses an air treatment device ([0005]) that predicts when a filter should be changed ([0009]) wherein a pollutant amount is determined and compared to a reference amount ([0011]) using a gas sensor arranged downstream of a filter for detecting VOC concentrations ([0023]). Delin teaches that such sensor data improves the accuracy of the method ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Jin by providing a sensor for measuring an amount of a chemical that is a VOC as taught by Delin because a sensor that measures VOC may improve the accuracy of a filter replacement prediction (Delin, [0023], [0026]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Jin, as applied to claim 1 above, and further in view of Carvalho et al. (WO2016113478A1, hereinafter “Carvalho”).
Lemaitre in view of Jin does not explicitly disclose that the chemical is carbon monoxide.
Carvalho discloses a device (Fig. 1) comprising a filter for filtering carbon monoxide ([0004]) for use in an automobile ([0003]). Carvalho teaches that sensor data that exceeds a threshold can indicate a saturated or clogged filter ([0060]), wherein the sensor measures carbon monoxide concentration ([0053]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Jin by providing a sensor for measuring an amount of a chemical that is carbon monoxide as taught by Carvalho because carbon monoxide sensor data can be used to determine if a filter is saturated (Carvalho, [0053], [0060]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Jin, as applied to claim 5 above, and further in view of Kim (JP2004155405A).
Lemaitre in view of Jin does not explicitly disclose a filter module that is configured to indicate that replacement of the passenger cabin air filter is not needed when the amount of the chemical in the air measured by the olfaction sensor is less than the predetermined amount. 
Kim discloses a display unit that enables a driver to visually check an appropriate replacement timing of the filter ([0001]). Kim teaches that the display can indicated when a filter replacement is necessary (Fig. 4b), and when a filter is operating normally (Fig. 4a; [0015]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Jin by providing a filter module that is configured to indicate that replacement of the passenger cabin air filter is not needed when the amount of the chemical in the air measured by the olfaction sensor is less than the predetermined amount as taught by Kim because (1) a display can indicate when a filter is operating normally (Kim, Fig. 4a; [0015]), and (2) it would have been obvious that an indication that a filter should be replaced should be provided when a sensed value is exceeded (Jin, p. 2/3, “When the result”; p. 3/3, “When there are two or more”).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Jin, as applied to claim 1 above, and further in view of Viglione et al. (US 2014/0345467 A1, hereinafter “Viglione”).
Regarding claim 7, Lemaitre in view of Jin does not explicitly disclose a second olfaction sensor configured to measure a second amount of the chemical in air in the duct of the HVAC system upstream of the passenger cabin air filter, wherein the filter module is configured to determine and indicate whether to replace the passenger cabin air filter further based on the second amount of the chemical in the air measured by the olfaction sensor.
Viglione discloses a device for monitoring the saturation level of a filter to determine the end of the filter life cycle ([0051]). Viglione teaches that saturation can be determined by a difference in concentration of a substance ([0051]) when measured by concentration meters between the inlet and outlet of a filter (i.e., upstream and downstream of a filter) (Fig. 2c; [0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Jin by providing a second olfaction sensor configured to measure a second amount of the chemical in air in the duct of the HVAC system upstream of the passenger cabin air filter, wherein the filter module is configured to determine and indicate whether to replace the passenger cabin air filter further based on the second amount of the chemical in the air measured by the olfaction sensor as taught by Viglione because (1) the saturation of a filter can be determined by a difference in concentration of a substance (Viglione, [0051]) when measured by concentration meters between the inlet and outlet of a filter (i.e., upstream and downstream of a filter) (Viglione, Fig. 2c; [0035]), and (2) the indicating of a saturated filter given such a determination would have been obvious (Jin, p. 2/3, “When the result”).

Regarding claims 8 and 9, Viglione teaches that saturation can be determined by a difference in concentration of a substance ([0051]) relative to a threshold value of difference ([0054]) (i.e., a predetermined amount), so it would have been prima facie obvious to provide a filter module configured to indicate whether to replace the passenger cabin air filter based on a difference between an amount and a second amount, and since a filter would require replacement when a pollutant concentration exceeds an expected value (Jin, p. 2/3, “When the result”), it would have been prima facie obvious that difference in the embodiment taught by Lemaitre in view of Jin and Viglione is greater than the predetermined amount.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Jin, as applied to claim 1 above, and further in view of Maranville et al. (US 2018/0333667 A1, hereinafter “Maranville”).
Lemaitre in view of Jin does not explicitly disclose an alert module configured to output an audible indicator to replace the passenger cabin air filter via at least one speaker in response to an indication by the filter module configured to replace the passenger cabin air filter.
Maranville discloses a system for issuing a message to a driver to change the cabin air filter ([0001]). Maranville teaches that a message to the driver instructing that the air filter should be changed may be sent to a speaker ([0023]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Jin by providing an alert module configured to output an audible indicator to replace the passenger cabin air filter via at least one speaker in response to an indication by the filter module configured to replace the passenger cabin air filter as taught by Maranville because a speaker may be used to provide a message to a driver (Maranville, [0023]), which would not require a driver to look away from a road.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Jin, as applied to claim 1 above, and further in view of Wang (CN107224797A).
Lemaitre in view of Jin does not explicitly disclose a communication module configured to wirelessly transmit an indicator to replace the passenger cabin air filter to a remote device via an antenna in response to an indication by the filter module configured to replace the passenger cabin air filter.
Wang discloses a filter element monitoring system for an automobile ([0002]). Maranville teaches a Bluetooth module 102 (i.e., a communication module configured to wirelessly transmit via an antenna) connected wirelessly to a vehicle-mounted computer, a mobile phone, or a tablet computer (i.e., a remote device) to output the reminder information of whether the filter element needs to be replaced ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Jin by providing a communication module configured to wirelessly transmit an indicator to replace the passenger cabin air filter to a remote device via an antenna in response to an indication by the filter module configured to replace the passenger cabin air filter as taught by Wang because a Bluetooth module can wirelessly inform a user whether a filter element needs to be replaced (Wang, [0026]).

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Kim et al. (WO 2017/010719 A1, hereinafter “Kim”).
Regarding claim 13, Lemaitre discloses a heating and/or air conditioning device 10 mounted within a motor vehicle (Fig. 1; col. 2, line 66 through col. 3, line 1) (i.e., a vehicle system comprising a heating, ventilation, and air conditioning (HVAC) system) including: 
a blower 28 for feeding air to a passenger compartment through an air filter 40 (col. 3, lines 27, 30-31, 42) (i.e., a passenger cabin air filter; a blower);
flap 24 that may be placed in a position called “external air” in which the flap 24 closes a recirculated air intake 22 and opens an external air intake 20 (i.e., a first position), or a position called “recirculated air” in which the flap 24 closes the external air intake 20 and opens the recirculated air intake 22 (col. 3, lines 14-23) (i.e., a second position; a recirculation door configured to: when in a first position, allow the blower to draw air from outside of the passenger cabin through the passenger cabin air filter; and when in a second position: block airflow through the passenger cabin air filter to the blower; and allow the blower to draw air from within the passenger cabin to the blower – noting the arrow for recirculated air AR is on the opposite side of flap 24 from the filter 40); 
a pollution sensor 42 (col. 3, lines 46-47) for detecting the presence of pollutants, for example carbon monoxide (CO), contained in previously filtered external air flow (col. 3, lines 53-56) as it passes as external air AE through a duct (Fig. 1; col. 3, lines 48-50) (i.e., an olfaction sensor configured to measure an amount of a chemical in air); and 
a comparator 48 that sends a control signal SC to a motor 26 that moves the flap 24 (col. 3, lines 59-64) such that if pollution content detected by the sensor 42 reaches or exceeds a threshold value, the flap 24 is placed in the “recirculated air” position, so that the device is fed only with recirculated air AR (col. 4, lines 3-8) (i.e., a recirculation module configured to actuate the recirculation door to the second position when the amount of the chemical in the air upstream of the passenger cabin air filter is greater than a predetermined amount).
However, Lemaitre does not explicitly disclose an olfaction sensor configured to measure an amount of a chemical in air upstream of the passenger cabin air filter.
Kim discloses an active air purifier of a vehicle ([1]) comprising an air quality improving unit 30 (Fig. 3; [91]) (i.e., a recirculation module) that prevents the introduction of outdoor air when contamination is sensed by a composite sensor module 10 (Fig. 7; [90]). Kim teaches that the composite sensor module 10 is preferably arranged upstream of filters 31A and 31B (Fig. 7; [51]) so that flow resistance caused by the composite sensor module 10 is minimized ([50]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre by providing an olfaction sensor configured to measure an amount of a chemical in air upstream of the passenger cabin air filter as taught by Kim because an upstream position for a sensor minimizes flow resistance (Kim, Fig. 7; [50]).

Regarding claim 14, Kim teaches that the composite sensor module 10 comprises a plurality of sensors 12 ([28]) that may include a smoke sensor 12d for sensing VOCs (32]), so it would have been prima facie obvious to provide an olfaction sensor configured to measure an amount of volatile organic compounds.

Regarding claim 15, Kim teaches that the composite sensor module 10 comprises a plurality of sensors 12 ([28]) that may include a fine dust sensor 12b (32]), so it would have been prima facie obvious to provide an olfaction sensor configured to measure an amount of particulate matter.

Regarding claim 16, Lemaitre teaches a carbon monoxide sensor (col. 3, lines 53-55), so it would have been prima facie obvious to provide an olfaction sensor configured to measure an amount of carbon monoxide.

Regarding claim 17, Lemaitre teaches that the flap 24 is automatically brought into the appropriate position as a function of the presence or absence of pollutant (col. 4, lines 10-12), so it would have been prima facie obvious to provide a recirculation module that is configured to actuate a recirculation door to a second position when the amount of the chemical in the air upstream of the passenger cabin air filter is greater than the predetermined amount without receiving user input indicative of a request to actuate the recirculation door to the second position. 

Regarding claim 19, Lemaitre teaches that in heating and/or air conditioning devices (col. 1, lines 6-7), the blower is provided for blowing airflow to either a heating or a cooling process (col. 1, lines 19-22; col. 3, lines 27-32), and that if pollution content detected by the sensor 42 reaches or exceeds a threshold value, the flap 24 is placed in the “recirculated air” position (col. 4, lines 3-8), so it would have been prima facie obvious to provide a recirculation module that is configured to actuate a recirculation door to the second position when the amount of the chemical in the air upstream of the passenger cabin air filter is greater than a predetermined amount during operation of the HVAC system in a heating mode in the embodiment taught by Lemaitre in view of Kim.

Regarding claim 20, Lemaitre teaches that in heating and/or air conditioning devices (col. 1, lines 6-7), the blower is provided for blowing airflow to either a heating or a cooling process (col. 1, lines 19-22; col. 3, lines 27-32), and that if pollution content detected by the sensor 42 reaches or exceeds a threshold value, the flap 24 is placed in the “recirculated air” position (col. 4, lines 3-8), so it would have been prima facie obvious to provide a recirculation module that is configured to actuate a recirculation door to the second position when the amount of the chemical in the air upstream of the passenger cabin air filter is greater than a predetermined amount during operation of the HVAC system in a cooling mode in the embodiment taught by Lemaitre in view of Kim. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Kim, as applied to claim 13 above, and further in view of Den Brinker et al. (US 2020/0047582 A1, hereinafter “Den Brinker”).
Lemaitre in view of Jin does not explicitly disclose a recirculation module that is further configured to actuate the recirculation door to the second position in response to receipt of user input indicative of a request to actuate the recirculation door to the second position.
Den Brinker discloses a ventilation system of a car ([0060]). Den Brinker teaches that it was obvious that a driver should be able to change ventilation settings to either allow or prevent outside air from entering the car in a system that monitors air pollution to control these settings ([0060]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemaitre in view of Kim by providing a recirculation module that is further configured to actuate the recirculation door to the second position in response to receipt of user input indicative of a request to actuate the recirculation door to the second position as taught by Den Brinker because it was obvious that a driver can change settings related to access to outside air in a vehicle ventilation system (Den Brinker, [0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772